           CASE 0:21-cv-00293-ECT-HB Doc. 4 Filed 02/26/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Scott Lawrence Simmons,                               File No. 21-cv-293 (ECT/HB)

              Plaintiff,

v.                                                 ORDER ACCEPTING REPORT
                                                    AND RECOMMENDATION
Clerk of Appellate Courts and
Dakota County District Court,

           Defendants.
________________________________________________________________________

      Magistrate Judge Hildy Bowber issued a Report and Recommendation on February

8, 2021. ECF No. 3. No party has objected to that Report and Recommendation, and it is

therefore reviewed for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d

793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all of the

files, records, and proceedings in the above-captioned matter, IT IS ORDERED THAT:

      1.      The Report and Recommendation [ECF No. 3] is ACCEPTED;

      2.      This matter is DISMISSED WITHOUT PREJUDICE pursuant to

28 U.S.C. § 1915(e)(2)(B); and

      3.      Plaintiff’s Application to Proceed in District Court Without Prepaying Fees

or Costs [ECF No. 2] is DENIED.

                LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: February 26, 2021                 s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court
